AFFIRMED and Opinion Filed November 22, 2019




                                           Court of Appeals
                                                           S      In The


                                    Fifth District of Texas at Dallas
                                                       No. 05-18-01545-CR
                                                       No. 05-18-01546-CR
                                                       No. 05-18-01547-CR
                                                       No. 05-18-01548-CR
                                                       No. 05-18-01549-CR
                                                       No. 05-18-01550-CR

                      LUIS ANGEL RUEDA A/K/A LUIS RUEDAMARES, Appellant
                                                                     V.
                                            THE STATE OF TEXAS, Appellee

                             On Appeal from the 292nd Judicial District Court
                                          Dallas County, Texas
                     Trial Court Cause Nos. F18-51915-V; F18-51916-V; F18-51917-V;
                              F18-75237-V; F18-75268-V; and F18-24000-V

                                           MEMORANDUM OPINION
                                      Before Justices Molberg, Reichek, and Evans1
                                               Opinion by Justice Reichek
              Luis Angel Rueda a/k/a Luis Ruedamares2 entered open pleas of guilty to four aggravated

robberies, unlawful possession of less than one gram of methamphetamine, and theft of a firearm.

Following a sentencing hearing, the trial court found appellant guilty of all charges and assessed




     1
         The Hon. David Evans, Justice, Assigned
     2
      In all cases except Cause No. 05-18-01550-CR, appellant is identified in the indictment and judgment as Luis Angel Rueda. In Cause No.
05-18-01550-CR (theft of a firearm), the indictment and judgment identify appellant as Luis Ruedamares, although other documents, including pro
se motions filed by appellant, identify him as Luis Angel Rueda. Neither the State nor appellant disputes that Luis Ruedamares and Luis Angel
Rueda are the same person.
punishment at fifteen years in prison on each aggravated robbery and 180 days in jail on the drug

possession and theft charges, with all sentences to run concurrently.

       In the drug possession case, cause No. 05-18-01547-CR, appellant argues the State failed

to present sufficient evidence to prove he possessed methamphetamine. In the remaining cases,

appellant argues the trial court lacked jurisdiction to hear the cases because there is no order

transferring the cases to the court’s docket. For reasons set out below, we overrule all issues and

affirm the trial court’s judgments.

                                      FACTUAL BACKGROUND

       Appellant agreed in writing to have his pleas in these cases heard by a magistrate judge.

Thereafter, he pleaded guilty to all charges without an agreement as to punishment, waived his

right to a jury trial, and signed a written judicial confession in each case. The magistrate judge

admonished appellant in writing on the consequences of his pleas, approved his judicial

confessions, and accepted his pleas of guilty. The cases were then passed for further proceedings.

       Subsequently, the district court judge conducted a sentencing hearing at which several

witnesses testified. The evidence showed that appellant robbed four people at gunpoint, in three

separate incidents, in less than an hour on the night of February 8, 2018. Police received a

description of the suspect’s vehicle and located the vehicle and appellant at a nearby gas station.

Appellant was arrested. While doing an inventory of his car, police found a gun and drugs, which

the arresting officer referred to as “meth.” All of the robbery victims testified to the trauma they

experienced at being robbed at gunpoint, and two testified they continue to suffer from post-

traumatic stress disorder as a result of the incident. Appellants’ mother, sister-in-law, and brother-

in-law each testified that appellant had a long-time drug problem that had changed his behavior

and asked that he be placed on probation with court-ordered rehab. The trial court rejected the




                                                 –2–
pleas for probation, found appellant guilty of all charges, and assessed punishment as set out above.

These appeals followed.

                                                    JURISDICTIONAL CHALLENGE

           In cause nos. 05-18-01545-CR, 05-18-01546-CR, 05-18-01548-CR, 05-18-01549-CR, and

05-18-01550-CR, appellant contends the trial court lacked jurisdiction to hear the cases and render

judgment because the cases were originally presented for indictment in a different trial court, and

there were no written orders transferring the cases to the court that tried them and rendered

judgments.3

           When a defendant fails to file a plea to the jurisdiction, he waives any right to complain

that a transfer order does not appear in the record. See Mills v. State, 742 S.W.2d 831, 834–35

(Tex. App.—Dallas 1987, no pet.); Lemasurier v. State, 91 S.W.3d 897, 899 (Tex. App.—Fort

Worth 2002, pet. ref’d). Appellant did not file a plea to the jurisdiction in any of these cases.

           Further, even if he had preserved his complaint for our review, this Court has considered

and rejected this exact argument on numerous occasions and does so again today. See Bourque v.

State, 156 S.W.3d 675, 678 (Tex. App.—Dallas 2005, pet. ref’d); Wilson v. State, No. 05-18-

00801-CR, 2019 WL 3491931, at *4 (Tex. App.—Dallas Aug. 1, 2019, no pet.) (mem. op.) (not

designated for publication) (compiling list of recent cases). The 292nd Judicial District Court had

jurisdiction to hear appellant’s cases and render judgments. Accordingly, we overrule this issue.

                                                     SUFFICIENCY OF EVIDENCE

           In Cause No. 05-18-01547-CR, appellant entered an open plea of guilty to possession of

less than one gram of methamphetamine. On appeal, he argues the evidence is insufficient to prove




      3
        These cases were presented to a grand jury impaneled in either the 265th Judicial District or the Criminal District Court No. 3. Following
the returns of the indictments, all of the cases were filed in the 292nd Judicial District Court, where the cases were tried and judgments rendered.

                                                                       –3–
the substance was methamphetamine because the arresting officer identified the substance found

as “meth.”

       When a defendant waives his right to a jury trial and pleads guilty, as here, the State is

required to introduce evidence showing that the defendant is guilty. See TEX. CODE CRIM. PROC.

ANN. art. 1.15. This evidence need not prove the defendant’s guilt beyond a reasonable doubt, but

it must embrace every essential element of the offense charged. McGill v. State, 200 S.W.3d 325,

330 (Tex. App.—Dallas 2006, no pet.). Here, the indictment alleged that appellant intentionally

and knowingly possessed a controlled substance, namely methamphetamine, in an amount of less

than one gram, including adulterants and dilutants. See TEX. HEALTH & SAFETY CODE ANN. §

481.115(a), (b) (providing the person commits an offense by possessing controlled substance in

Penalty Group 1 and designating the offense as a state jail felony if the amount is “less than one

gram”); § 481.102(6) (listing methamphetamine as substance included in Penalty Group 1).

         Appellant cites no authority for the proposition that the officer’s use of the term “meth”

for methamphetamine rendered the evidence insufficient to support a guilty plea. The term “meth”

as slang or as a substitute for “methamphetamine” has been used in hundreds of criminal cases in

Texas. See e.g., Hughitt v. State, PD-0275-18, 2019 WL 4656010, at *1 (Tex. Crim. App. Sept.

25, 2019) (referring to “one gram of meth” in case where defendant charged with engaging in

organized criminal activity based on predicate offense of possession of controlled substance with

intent to deliver). Additionally, “meth” is defined as methamphetamine. See Meth, MERRIAM-

WEBSTER, https://www.merriam-webster.com/dictionary/meth (last visited Nov. 12, 2019). Thus,

the common usage of the term leads us to conclude that the officer’s testimony identifying the drug

as “meth” was sufficient to prove the drug was methamphetamine.

       In addition to the officer’s testimony, appellant signed a judicial confession. A judicial

confession, standing alone, is sufficient to support a guilty plea as long as it covers every element

                                                –4–
of the charged offense. Menefee v. State, 287 S.W.3d 9, 13 (Tex. Crim. App. 2009). The record

contains appellant’s signed, written, judicial confession. In the document, appellant “confess[ed]”

to the following facts, which he stipulated were “true and correct” and were evidence in the case:

           [O]n or about the 8th day of February, 2018, in Dallas County, Texas, I did then
           and there intentionally and knowingly possess a controlled substance, to-wit:
           METHAMPHETAMINE, in an amount of less than one gram, including
           adulterants and dilutants[.]

           I further confess that I committed the offense with which I stand charged exactly as
           alleged in the indictment in this case.

           Appellant’s judicial confession tracks the language of the indictment and addresses each

element of the offense and is therefore sufficient to support his plea of guilty to the offense.4

Accordingly, we overrule appellant’s issue.

           We affirm the trial court’s judgments.




                                                                          /Amanda L. Reichek/
                                                                          AMANDA L. REICHEK
                                                                          JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
181545F.U05




     4
       The judicial confession was not formally offered into evidence at the sentencing hearing, but it was approved by the magistrate judge at the
plea hearing and appears in the appellate record. Accordingly, we conclude it is some evidence supporting appellant’s plea of guilty. See
Chamberlain v. State, No. 07-14-00011-CR, 2015 WL 1743478, at *6 (Tex. App.—Amarillo Apr. 16, 2015, pet. ref’d) (not designated for
publication) (concluding judicial confession sufficient to support guilty plea even when trial court did not sign document containing judicial
confession and document was not offered into evidence, referred to, or otherwise recognized by judicial notice at any time during plea hearing).

                                                                      –5–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

LUIS ANGEL RUEDA, Appellant                       On Appeal from the 292nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-18-01545-CR        V.                      Trial Court Cause No. F18-51915-V.
                                                  Opinion delivered by Justice Reichek;
THE STATE OF TEXAS, Appellee                      Justices Molberg and Evans participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered November 22, 2019




                                            –6–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

LUIS ANGEL RUEDA, Appellant                       On Appeal from the 292nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-18-01546-CR        V.                      Trial Court Cause No. F18-51916-V.
                                                  Opinion delivered by Justice Reichek;
THE STATE OF TEXAS, Appellee                      Justices Molberg and Evans participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered November 22, 2019




                                            –7–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

LUIS ANGEL RUEDA, Appellant                       On Appeal from the 292nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-18-01547-CR        V.                      Trial Court Cause No. F18-51917-V.
                                                  Opinion delivered by Justice Reichek;
THE STATE OF TEXAS, Appellee                      Justices Molberg and Evans participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered November 22, 2019




                                            –8–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

LUIS ANGEL RUEDA, Appellant                       On Appeal from the 292nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-18-01548-CR        V.                      Trial Court Cause No. F18-75237-V;
                                                  Opinion delivered by Justice Reichek.
THE STATE OF TEXAS, Appellee                      Justices Molberg and Evans participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered November 22, 2019




                                            –9–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 LUIS ANGEL RUEDA, Appellant                      On Appeal from the 292nd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-01549-CR       V.                      Trial Court Cause No. F18-75268-V.
                                                  Opinion delivered by Justice Reichek;
 THE STATE OF TEXAS, Appellee                     Justices Molberg and Evans participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered November 22, 2019.




                                           –10–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 LUIS RUEDAMARES, Appellant                       On Appeal from the 292nd Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-01550-CR       V.                      Trial Court Cause No. F18-24000-V.
                                                  Opinion delivered by Justice Reichek;
 THE STATE OF TEXAS, Appellee                     Justices Molberg and Evans participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered November 22, 2019.




                                           –11–